FlLED FOR RECORD
                                                                            Z015MAY 22 AM 8: 3l+
                                                                                su::,;· . i' 1\l1:CC:i:SON
                                                                                 G\STF~iCT Ct.EH~ ~
                                                                                                        1



                                                          I                   Mi\RfoN COUHF. TEXAS
                                          NO. Fl449;                          BY---------~-DEP.
                                                                                FILED IN
ST ATE OF TEXAS                                 §   IN THE DISTRICT 6th
                                                                    COURT
                                                                        COURT OF APPEALS
                                                §             I
                                                                            TEXARKANA, TEXAS
vs.                                             §                   5/22/2015 2:44:54 PM
                                                    276th JUDICIAL DISTRICT
                                                §                   DEBBIE AUTREY
CHRISTOPHER WAYNE WILDER                        §                      Clerk
                                                    MARION COUNTY, TEXAS


                                    NOTICE OF APPEAL

TO THE HONORABLE .JUDGE OF SAID COURT:

       Now comes Christopher Wayne Wilder, Defbndant in the above styled and numbered

cause, and gives this written notice of appeal to the cburt of Appeals of the State of Texas from

the judgment of conviction and sentence herein rendered against Christopher Wayne Wilder.
                                                          '


                                            Respectfolly submitted,
                                                          '
                                                          I

                                            ROBERli L COLE JR
                                            409N. Ffedonia.. Suite 101
                                                          '
                                            LONGVIEW, TX 75601
                                            Tel: (903~ 236-6288
                                                      '



                                            Fax: (903) 236-5441
                                                      I




                                             By:~~~-!:__~...:...l.!!:.::::=~----­
                                                Robef! L. Cole, Jr.
                                                State 1Bar No. 0454 7800
                                                rcolejd@gmail.com
                                                Attorpey for Christopher Wayne Wilder

                                                      I
                                                      1




                                CERTIFICATE OF SERVICE

 .    . This is to certify that on May 22, 2015, ai true' and correct copy of the above and
foregomg document was served on the County Att9rney s Office of Manon County, Manon
County Courthouse, Jefferson, Texas, by hand delivery.